Citation Nr: 0529822	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy of the feet.

2.  Entitlement to an effective date earlier than September 
27, 2001, for the establishment of service connection for 
diabetes mellitus.

3.  Entitlement to a compensable evaluation for erectile 
dysfunction.

4.  Entitlement to service connection for diabetic 
neuropathy.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a low back 
disorder, diagnosed as disc herniation at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
service connection for PTSD, diabetic neuropathy, 
hypertension, and disc herniation of L4-5 and L5-S1.  
Further, the RO established service connection for diabetes 
mellitus type II with peripheral neuropathy of the feet, 
evaluated as 20 percent disabling, effective September 27, 
2002.  The RO also established service connection for 
erectile dysfunction, evaluated as zero percent disabling 
(noncompensable).  The veteran appealed contending that he 
was entitled to service connection for PTSD, diabetic 
neuropathy, hypertension, and disc herniation; a separate 
compensable rating for peripheral neuropathy of the feet; a 
compensable rating for his erectile dysfunction; and an 
earlier effective date for the establishment of service 
connection for his diabetes mellitus.

The Board notes that the February 2003 rating decision also 
denied the veteran's claim of service connection for high 
cholesterol, and that this issue was included as part of the 
July 2003 Statement of the Case (SOC).  However, on his 
August 2003 Substantive Appeal he specifically indicated that 
he was not appealing this issue.  See 38 C.F.R. §§ 20.200, 
20.202.

By an October 2003 rating decision and concurrent 
Supplemental SOC (SSOC), the RO assigned an earlier effective 
date of September 27, 2001, for the establishment of service 
connection for diabetes mellitus.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2005, a transcript of 
which is of record.  In conjunction with this hearing, the 
veteran submitted additional evidence directly to the Board, 
and waived having initial consideration of this evidence by 
the RO in accord with 38 C.F.R. § 20.1304.

As an additional matter, the issue of service connection for 
optic neuritis was raised at the June 2005 hearing.  Since it 
does not appear this issue has been adjudicated below, it is 
REFERRED to the RO for appropriate action.

The veteran has also claimed that his hypertension could be 
secondary to stress.  If service connection is ultimately 
granted for a psychiatric disorder, then a claim for 
secondary service connection for hypertension should be 
considered by the RO.

For the reasons stated below, the Board finds that additional 
development is necessary with respect to the veteran's 
peripheral neuropathy and psychiatric disorder claims.  
Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that service connection was 
established for diabetes mellitus pursuant to a liberalizing 
law which added this disability to the list of conditions 
presumptively associated with in-service herbicide exposure, 
effective May 8, 2001.

3.  A thorough review of the record shows no written 
communication was received indicating that the veteran was 
seeking service connection for diabetes prior to September 
27, 2002.

4.  Although the medical evidence reflects that the veteran 
has loss of erectile power, there is no competent medical 
evidence of penis deformity.

5.  The competent medical evidence does not support a finding 
that the veteran currently has diabetic retinopathy.

6.  The veteran's hypertension and low back disorder were 
first diagnosed many years after service, and no competent 
medical opinion is of record which links the etiology of 
either disability directly to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
27, 2001, for the establishment of service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.400, 
3.816 (2005).



2.  The criteria for a compensable evaluation for the 
veteran's service-connected erectile dysfunction are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.115b, Diagnostic Code 7522 
(2005).

3.  Service connection is not warranted for diabetic 
retinopathy, hypertension, nor a low back disorder.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions to include at his June 2005 hearing; 
the veteran's service medical and personnel records; and 
post-service VA and private medical records which cover a 
period through 2003, including VA examination reports dated 
in January 2003.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

I.  Effective Date

The record reflects that service connection was established 
for the veteran's diabetes mellitus pursuant to the 
regulatory provisions which identify this disability as one 
of the conditions presumptively associated with herbicide 
exposure.  38 C.F.R. §§ 3.307, 3.309(e).  Although an initial 
effective date of September 27, 2002, was assigned, this was 
subsequently changed to September 27, 2001, in accord with 
38 C.F.R. § 3.114.

Here, the veteran essentially contends that he is entitled to 
an earlier effective date due to the fact that his diabetes 
was first diagnosed in September 1994.  Further, he indicated 
at his June 2005 hearing that he did not know he could seek 
service connection for this condition when first diagnosed, 
and that he first filed a claim for this disability in 2001.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section 
(§ 1116) establishing a scientific-evidence review process 
for the establishment of presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116.  Pursuant to 38 U.S.C.A. 
§ 1116, VA, in 2000, requested that the National Academy of 
Science (NAS) assess whether there was a connection between 
exposure to Agent Orange and the subsequent development of 
Type II diabetes.  After the NAS issued its report concluding 
that such connection appeared to exist, VA in May 2001 
published a final rule notice in the Federal Register 
amending 38 C.F.R. § 3.309(e) to allow presumptive service 
connection for Type II diabetes with an effective date of 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date was May 8, 2001.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

Diabetes mellitus is also listed as a chronic disease subject 
to service connection if it is found to be present to a 
compensable degree either during service or within the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

In the instant case, the Board finds that a thorough review 
of the record shows no written communication was received 
indicating that the veteran was seeking service connection 
for diabetes prior to September 27, 2002.  The Board 
acknowledges that the record does reflect he was diagnosed 
with diabetes in September 1994.  Specifically, a June 2003 
statement from J.C., M.D., who certified that the veteran was 
diagnosed and treated with diabetes mellitus as of September 
9, 1994, and that he also had hypertension and dyslipidemia.  
Nevertheless, prior to September 27, 2002, the veteran never 
filed a claim for compensation for any disorder.  There are 
also no VA medical records, the findings of which would be 
constructively of record pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992); i.e., there were no VA medical records 
diagnosing diabetes prior to September 27, 2002.  In fact, 
the veteran acknowledged at his June 2005 hearing that he 
first sought VA medical treatment in 2002.

In view of the foregoing, the Board finds that the veteran 
did not submit either a formal or informal claim of service 
connection for diabetes prior to September 27, 2002, nor was 
VA otherwise on notice that the presumptive provisions of 
38 C.F.R. §§ 3.307, 3.309(e) were for consideration prior to 
that date.  As the addition of diabetes mellitus to the list 
of conditions presumptively associated with herbicide 
exposure was a liberalizing law, and the veteran's claim was 
received more than one year after the May 8, 2001, effective 
date for this change, he is entitled to an effective date no 
earlier than one year prior to the date of claim.  38 C.F.R. 
§ 3.114.  This corresponds to the current effective date of 
September 27, 2001.  

The Board further finds that the exception to the generally 
applicable rules for the assignment of effective dates under 
the Nehmer caselaw does not appear to be applicable.  See 
Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans 
Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II); and 
Nehmer v. United States Veterans Admin., No. C86- 6160 TEH 
(N.D. Cal. Dec. 12, 2000) (class action order); see also 
Williams v. Principi, 15 Vet. App. 189, 192 (2001).  In 
August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation 
(38 C.F.R. § 3.816) became effective September 24, 2003, and 
is applicable to claims where VA denied compensation for a 
covered herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989.  This regulation is also 
applicable to claims for disability compensation for the 
covered herbicide disease that were either pending before VA 
on May 3, 1989, or were received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease.  
Covered herbicide diseases are: type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
Here, the veteran's claim was not pending when diabetes was 
added to the list of covered diseases, effective May 8, 2001.  
As detailed above, the claim was received September 27, 2002, 
more than one year after this liberalizing change in law.

Finally, the veteran appears to argue that VA had some duty 
to notify him of his eligibility to apply for benefits based 
on his service in Vietnam.  38 U.S.C. § 7722(c) does require 
that VA "distribute full information to eligible veterans and 
eligible dependents regarding all benefits and services to 
which they may be entitled under laws administered by the 
Department . . ."  However, regardless of that fact that VA 
had no knowledge the veteran had been diagnosed with diabetes 
until he filed his claim in September 2002, there are no 
statutory provisions allowing a grant of retroactive benefits 
based on a failure to provide information concerning benefit 
eligibility under 38 U.S.C. § 7722.  See also Andrews v. 
Principi, 351 F.3d1134 (Fed.Cir. 2003).

For the reasons stated above, the Board concludes that there 
is no legal basis upon which to assign an earlier effective 
date for the establishment of service connection for this 
disability, and the benefit sought on appeal must be denied.

II.  Erectile Dysfunction

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected erectile dysfunction.  
He maintains that he has complete loss of erectile power, and 
that he has physiological and emotional difficulty due to the 
fact that he cannot function sexually.  Further, he has 
indicated that he should be assigned a 40 percent rating for 
this disability, although he does not identify any specific 
Diagnostic Code in the schedular criteria in support of this 
contention.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the service-connected erectile 
dysfunction pursuant to 38 C.F.R. § 4.115b, Code 7522, which 
provides that deformity of the penis with loss of erectile 
power will be rated as 20 percent disabling.  In the instant 
case, the record reflects that veteran underwent a VA 
genitourinary examination in January 2003, at which time he 
complained of erectile dysfunction which did not respond to 
Viagra.  However, on physical examination, he was found to 
have normal circumcised genitalia, with both testes descended 
in the scrotum.  No competent medical evidence is otherwise 
of record which reflects a deformity of the penis.  Thus, the 
Board finds that even though there is evidence of loss of 
erectile power, the competent medical evidence does not 
support a finding that the penis is deformed.  Accordingly, 
the veteran does not meet or nearly approximate the criteria 
for a compensable rating under Diagnostic Code 7522.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board also notes that other potentially applicable 
criteria for evaluating disabilities of the penis found at 
Diagnostic Codes 7520 and 7521 are not for application as the 
medical evidence does not reflect that there has been removal 
of half or more of the penis (7520) nor removal of the glans 
of the penis (7521).  38 C.F.R. § 4.115b.  Simply put, the 
required manifestations for considerations of these Codes are 
not present.

The Board further notes that the veteran's loss of erectile 
power is contemplated by the fact he is in receipt of special 
monthly compensation which may be paid for loss of use of a 
creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350(a).  Although the veteran has contended, to 
include at his June 2005 hearing, that this does not 
adequately reflect the level of impairment he experiences 
from the loss of erectile power, the issue of special monthly 
compensation is not on appeal, and, thus, the Board has no 
authority to address it at this time.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

With respect to the diabetic retinopathy claim, the Board 
notes that despite the veteran's contentions and treatment 
for eye problems, the medical evidence does not support a 
finding that he actually has this disability.  For example, a 
January 2003 VA eye examination found no diabetic 
retinopathy.  Moreover, a subsequent June 2003 private 
ophthalmic examination report found no evidence of diabetic 
eye disease.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability, 
there can be no valid claim.  

Regarding the hypertension claim, the Board notes that, in 
addition to the general rules cited above, service connection 
may also be established for certain chronic conditions, such 
as hypertension, which are present to a compensable degree 
within the first-post service year.  38 C.F.R. §§ 3.307, 
3.309(a).  However, no competent medical evidence is of 
record which shows that the veteran was diagnosed with 
hypertension either during service or within the first-post 
service year.  In fact, the veteran himself acknowledged at 
his June 2005 hearing that he was first diagnosed with this 
disability in 1980, approximately 10 years after his 
separation from service.

The Board notes that upon separation from service, the 
veteran had elevated blood pressure, as shown by a reading of 
160/102.  This was clearly an isolated reading, however.  The 
service medical records show no complaints or findings of 
high blood pressure.  On the concurrent Report of Medical 
History, the veteran checked the box to indicate he had not 
experienced high or low blood pressure, which indicates the 
elevated reading shown during the separation examination was 
not a continuation of a prior history of elevated readings.  
A diagnosis of hypertension was not actually rendered upon 
discharge, and one elevated reading does not indicate 
hypertension is actually present.  For VA purposes, the 
presence of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  
Therefore, the Board cannot conclude hypertension was 
actually present during the veteran's period of service, and 
he has stated, as discussed above, that this condition was 
not diagnosed until approximately ten years after his 
discharge.

Similar to the hypertension claim, the veteran's service 
medical records contain no findings indicative of a chronic 
low back problems while on active duty.  He sought treatment 
on one occasion, in February 1969, for a backache, with a 
diagnosis of mild strain.  There were no further complaints 
or treatment, and his spine was clinically evaluated as 
normal on his November 1969 discharge examination.  At that 
time, he also checked the box on a concurrent Report of 
Medical History to reflect he had not had back trouble of any 
kind.  

There is no competent medical evidence of either hypertension 
or a chronic low back disorder, to include the current 
findings of disc herniation at L4-5 and L5-S1, until many 
years after service.  The Court has indicated that normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  In fact, the veteran testified that he received no 
treatment for any back problems until 30 years after his 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

The veteran contended at the June 2005 hearing that he 
developed hypertension due to the stress he experienced while 
on active duty, and attributed the current low back disorder 
to both an in-service injury and from carrying heavy gear 
while on active duty.  However, no competent medical opinion 
is of record which links either disability to service.


In summary, the service medical records contain no findings 
indicative of either hypertension or a low back disorder, 
both disabilities were first diagnosed many years after 
service, and no competent medical opinion is of record which 
links the etiology of either disability to active service.  
Therefore, the Board must find that the preponderance of the 
evidence are against these claims, and they must be denied.

IV.  VCAA

As an additional matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

With respect to the veteran's claims of entitlement to a 
compensable rating for erectile dysfunction, and an earlier 
effective date for the establishment of service connection 
for diabetes mellitus, the Board notes that all of these 
claims flow from the initial grant of service connection for 
these disabilities by the February 2003 rating decision.  
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue - as is the case here - section 7105(d) requires VA 
to take proper action and issue a Statement of the Case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

The Board also notes that the RO sent correspondence to the 
veteran in October and November 2002, which was clearly prior 
to the February 2003 rating decision that is the subject of 
this appeal, and which advised the veteran what information 
and evidence was needed to substantiate the claims decided 
herein and of his and VA's respective duties for obtaining 
evidence, as well as the requirements for a grant of service 
connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, he was sent similar correspondence in May 2003 
which specifically referred to his earlier effective date 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the July 2003 SOC, and the 
October 2003 SSOC, he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  

The Board acknowledges that the RO's letters in October and 
November 2002 did not specifically tell the claimant to 
provide any relevant evidence in his or her possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decision on appeal, the SOC, and the SSOC, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board further concludes VA's duty to assist has been 
satisfied.  The claimant's service medical and personnel 
records are in the file, as are post-service medical records 
which cover a period through 2003.  Moreover, the claimant 
has not referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  The 
record also reflects that he was accorded examinations in 
January 2003 regarding his diabetes, eye, and erectile 
dysfunction claims.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  Although the VA 
diabetes examination included a diagnosis of hypertension, no 
opinion was promulgated regarding the etiology of this 
disability.  Moreover, no examination appears to have been 
accorded to the veteran regarding his back claim.  However, 
the Board finds that no such development is warranted for 
either disability under the circumstances of this case.  As 
detailed above, there were no findings of chronic disability 
during service or for many years thereafter, nor is there 
competent medical evidence which links either disability to 
active service.  Under these circumstances, any opinion on 
whether these disabilities are linked to service, would 
obviously be speculative.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disabilities to the veteran's 
military service.  Thus, the Board finds that no further 
development is warranted regarding these issues.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to an effective date earlier than September 27, 
2001, for the establishment of service connection for 
diabetes mellitus is denied.

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.

Entitlement to service connection for diabetic neuropathy, 
hypertension, and/or a low back disorder, to include disc 
herniation at L4-5 and L5-S1, is denied.


REMAND

Peripheral Neuropathy

The record reflects that the veteran is service-connected for 
diabetes mellitus with peripheral neuropathy of the feet.  He 
contends that he should be granted a separate compensable 
rating for this condition, in essence, because he has 
impairment of the lower extremities.

The medical evidence in the file, including the January 2003 
VA diabetes mellitus examination, shows diagnoses of 
neuropathy, but no actual abnormal findings.  The veteran 
contends, however, that since that 2003 VA examination, he 
has received treatment for his peripheral neuropathy from Dr. 
James Chen.  He testified that treatment records from Dr. 
Chen would note findings different than those shown on the VA 
examination and, in essence, would support his claim for a 
separate evaluation.  

The veteran was advised at the hearing that these records 
would be helpful to his claim and he was given an opportunity 
to submit the records to VA.  He did not do so.  However, VA 
is now on notice of the existence of potentially relevant 
medical evidence and must try to obtain such evidence to 
comply with the VCAA.  Since it has been almost three years 
since the last VA examination was done, another examination 
should be scheduled.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

The veteran essentially contends that he has PTSD due to 
stressors he purportedly experienced while on active duty in 
the Republic of Vietnam, as detailed in both a September 2002 
statement and his June 2005 hearing.  

Outpatient treatment records dated in February 2003 include 
an assessment of PTSD.  However, it does not appear from 
these records that this assessment was explicitly linked to 
the veteran's purported stressors.  Further, subsequent 
records from April 2003 indicate that, following psychiatric 
evaluation, he was found to have questionable diagnoses of 
impulse control disorder and adjustment disorder; PTSD was 
not diagnosed at that time.  Thus, it is not clear whether 
the veteran does in fact have PTSD as defined by DSM-IV.  
Moreover, it is noted that his psychiatric condition was 
evaluated as normal on his November 1969 discharge 
examination, and that these 2003 records appear to be the 
first competent medical evidence indicating treatment for 
psychiatric problems; i.e., there is no medical evidence of 
psychiatric problems until more than 30 years after his 
separation from service.

The Board also notes that it does not appear any efforts have 
been made to verify the veteran's purported stressors, as the 
record reflects his claim was denied due to the lack of a 
PTSD diagnosis.  His service personnel records confirm that 
he had active service in the Republic of Vietnam, and that 
his military occupational specialty (MOS) was that of a 
security policeman.  Moreover, a June 1968 evaluation report 
provides some support regarding his purported stressors in 
that the comments included "[w]hile subject to hostile fire 
during the Tet Offensive [the veteran] demonstrated beyond 
any doubt that he is capable of performing in an outstanding 
manner."  

In light of the foregoing, the Board finds that additional 
development is necessary to verify the veteran's purported 
stressors, or a determination should be made as to whether he 
is entitled to the benefit of 38 U.S.C.A. § 1154(b).  
Moreover, as the Board has found that it is unclear from the 
medical evidence whether the veteran does in fact have PTSD, 
if any of his purported stressors are verified, or if it is 
determined he is entitled to the benefit of 38 U.S.C.A. 
§ 1154(b), a new examination should be accorded to determine 
whether he currently has PTSD based upon the confirmed events 
of his active service.

For the reasons stated above, these claims are REMANDED for 
the following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to the peripheral neuropathy and 
PTSD claims.

2.  Obtain the veteran's VA records from 
the facilities at Fort Lauderdale and 
West Palm Beach for any psychiatric 
treatment since 2003. 

3.  Ask the veteran to complete a release 
form authorizing VA to request his 
records from Dr. James Chen for treatment 
since 2002.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

The Board notes Dr. Chen did not respond 
to a prior request for records in October 
2002.  If no response is again received, 
advise the veteran of his responsibility 
to obtain the records, and give him an 
opportunity to do so.

4.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

5.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels, to include possible referral to 
the United States. Armed Services Center 
for Research of Unit Records (USASCRUR).

6.  If, and only if, any stressor is 
verified, or if it is determined that 
38 U.S.C.A. § 1154(b) is applicable, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his purported psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner 
should indicate that the claims folder 
was reviewed.  

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Additionally, the 
examiner should state the stressor upon 
which the diagnosis is based.  

7.  After receiving the current VA 
records and any records from Dr. Chen, to 
the extent available, schedule the 
veteran for a VA neurological examination 
to evaluate the extent and severity of 
any peripheral neuropathy of the feet.  .  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner 
should indicate that the claims folder 
was reviewed.  

8.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues being 
remanded in light of any additional 
evidence added to the records assembled 
for appellate review.  The RO's decision 
should reflect consideration of 
38 U.S.C.A. § 1154(b), to include an 
explicit determination as to whether the 
veteran engaged in combat while on active 
duty.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
October 2003, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


